Citation Nr: 1204568	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-36 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints. 

2.  Entitlement to service connection for residuals of viral meningitis. 

3.  Entitlement to an initial compensable rating for the service-connected herpes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from May 2000 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge in March 2008.  

In May 2008 and July 2010 the Board remanded the claims of entitlement to service connection for bilateral shin splints and residuals of viral meningitis for further development.  For the issue of entitlement to service connection for bilateral shin splints, the Board directed the RO to obtain a copy of the August 2008 VA examination.  The RO obtained a copy of that examination and associated it with the claims file.  Therefore, the Board finds that for the issue of entitlement to service connection for bilateral shin splints, the requested development has been completed and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of entitlement to service connection for residuals of viral meningitis and the issue of entitlement to an initial compensable rating for the service-connected herpes are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  Extending the benefit of the doubt to the Veteran, bilateral shin splints are shown as likely as not to be due to military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral shin splints have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified that her current bilateral shin splints are related to her military service.  After a careful review of the Veteran's claims file and by granting the Veteran the benefit of the doubt the Board finds that the Veteran's current bilateral shin splints are related to her military service. 

The Veteran's service treatment records document multiple notations of treatment and physical profile during her military service as a result of her bilateral shin splints.  The Veteran's May 2000 Report of Medical Examination for Enlistment and Report of Medical History for Enlistment were both silent for any shin or leg problems; the Report of Medical examination had "normal" checked for lower extremities and the Report of Medical History had "no" checked for cramps in your legs.  Thus, the Board finds that the Veteran did not have any bilateral shin splints prior to entering the military; moreover, her service treatment records document that her shin splints did not begin until basic training.  The first notation of shin splints was in July 2000 when it was noted that she had shin splints for two to three weeks.  In April 2001 it was noted that she had pain to her lower legs since basic training and complained of shin splints for the past 6 months; she was assessed with tibial tendonitis.  In June 2001 it was noted that the Veteran was on a physical profile for shin splints.  In July 2001 the Veteran had a bone scan for her shin splints; however, there were no signs of stress fractures.  It was also noted in July 2001 that her tibial pain began in basic training.  In August 2001 she had marked improvement in her lower extremity pain.  Also in August 2001 it was noted that she had shin splints for a long time and that she was on a physical profile and was not allowed to do any running.  A May 2004 service treatment record noted that she had severe shin splints over the past two years and that they were flaring up since she was back to running five days a week.  It was noted that in the past she has done physical therapy and now was icing and stretching but it was not helping.  It was also noted that she had radicular pain of the anterior aspect with swelling and lumps and that it was a chronic issue through her career; she was released with work duty limitations.  In June 2004 it was noted that the Veteran did not have any shin splints prior to entering the Air Force but they began because she was running all the time.  In July 2004 she was diagnosed with stress fractures and was wearing over the counter orthotics and was given compression sleeves.  An August 2004 service treatment record noted that she had intermittent leg claudication and limb pain since 2000.  It was further noted that she had been struggling for four and a half years and the shin area had chronic pain; she used NSAIDS, rested from running and underwent physical therapy, which was futile.  Her physical profile was then renewed.  In November 2004 she underwent an MRI scan but it did not show any evidence of abnormalities; her right and left leg pain were most likely from posterior tibial muscle origin tenderness.  In both November 2004 and January 2005 she was diagnosed with chronic and severe shin splints.  In November 2004 she was given a physical profile until January 2005; in December 2004 she was given an amended profile because she could not do any low impact activities and in February 2005 the profile was updated.  On a January 2005 Report of Medical Assessment the Veteran noted that compared to her last medical assessments she had constant pain in her shins and that she could not stand for more than 1 hour. The Health Care provider wrote that since 2001, basic training, the Veteran had shin splints; it was also noted that a July 2001 bone scan showed no stress fractures.  Thus, after a careful review of the Veteran's service treatment records the Board finds that it was very well documented that the Veteran was seen for bilateral shin splints during service and that she had multiple physical profiles during her military service. 

The Veteran was afforded three VA examinations (December 2004, August 2008, and June 2009); the Board notes that the December 2004 VA contracted examination was a pre-discharge examination and was done when the Veteran was still in the military.  At all three of these examinations it was noted that the Veteran did not have a current diagnosis of bilateral shin splints.  At the December 2004 VA contracted examination it was noted that the Veteran had bilateral shin splints since 2000 and that they began while running in basic training; it was noted that her shin splints were not due to injury.  The symptoms of her bilateral shin splints were pain and swelling in both shins and occurred constantly; her functional impairment was the inability to run or stand for more than an hour.  The VA examiner stated that a diagnosis was not possible because there were no objective findings of bilateral shin splints; the bilateral tibia and fibula x-ray studies were within normal limits.  The August 2008 VA examiner stated that the Veteran had complaints of bilateral lower leg pain with prolonged standing and she has had physical therapy to include electrical stimulation.  On examination she had a mild varus bow of bilateral tibias; her neurovascular sensory was intact and there was no evidence of masses, tenderness, edema, swelling, or anterior or posterior compartment swelling or tightness after repetitive toe-ups.  It was noted that on August 21, 2008, x-ray studies there were no areas of any significant radiographic abnormalities and that examination was within normal limits.  He concluded that that the Veteran had multiple complaints regarding the musculosketal system but there was no evidence of shin splints or any current lower extremity pathology. 

The Veteran's last VA examination was in June 2009; this VA examination was conducted by the same examiner as the August 2008 VA examination and this time the claims file was reviewed since it was not available at the time of the August 2008 VA examination.  It was noted that the Veteran had multiple complaints regarding her lower legs with normal examination and normal x-ray studies; this included her service treatment records. It was further noted that she had an in-service bone scan in June 2001 that was normal and a July 2001 orthopedic examination had a normal bone scan and a normal MRI of the lower extremities.  He also noted that the Veteran had a profile against running or increased activities for the entire five years of her military service as a result of her lower leg pain with normal examinations, normal bone scans, normal x-ray studies, and normal MRIs; she had swelling once in her lower legs in July 2003 and that was during her pregnancy.  The VA examiner concluded that the Veteran had chronic complaints of lower extremity pain with activity with normal examinations and normal studies and that no pathology was every truly noted and that at this examination she had a normal examination, normal x-ray studies, and no pathology.  

The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  After a careful review of all the evidence of record the Board finds that service connection for bilateral shin splints is warranted.  Though the VA examiners have stated that the Veteran does not have a current diagnosis of bilateral shin splints because her examinations and x-ray studies were normal the Board finds that there is continuity of symptomatology and that her in-service diagnoses of shin splints were also made on normal examinations and x-ray studies.  At no point in the Veteran's claims file is there evidence that any bone scan or x-ray study revealed a diagnosis of shin splints; however, she was consistently diagnosed with and treated for shin splints during service, including physical profiles throughout service. 

The Veteran is competent to testify as to experiencing bilateral shin splints during her military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).   Further, the Veteran's lay contentions regarding experiencing this disorder during her military service are supported by her service treatment records, as discussed above.  In this regard, the Veteran was diagnosed with shin splints in June 2000, shortly after her entrance into the military, and throughout her military career she received ongoing treatment for this disorder from that time until her discharge from the military.  The Veteran's military service treatment records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history). As such, her service treatment records provide evidence of chronic bilateral shin splints developing during her military service even though her bone scans and x-ray studies were repeatedly normal.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  The Board notes that "subsequent manifestations of the same chronic disorder at any later date, however remote are service connected." Id.   The Board notes that the manifestations of her bilateral shin splints were not even remote since she filed her claim for service connection during her military service.  In addition, even though the December 2004 VA contracted examination stated that the Veteran did not have a diagnosis of bilateral shin splints her service treatment records indicate that she was still treated for shin splints after that date, was still on a physical profile after that examination, and reported them at her Medical Assessment.  As such, the Board finds that though the Veteran's x-ray studies and bone scans have come back normal, she has constantly had diagnoses and her reports of shin splints have been the same during and after the military.  Thus, the diagnosis of a bilateral shin splints in service with the current manifestations of the same disorder are to be considered service connected. 

In summary, the Veteran seeks service connection for bilateral shin splits.  While the VA examiners found that the Veteran did not have a current diagnosis of bilateral shin splints based on normal x-ray studies and bone scans the Board finds that service connection is warranted since the Veteran's service treatment records indicate that even with normal x-ray studies and bone scans she was repeatedly diagnosed with and treated for bilateral shin splints throughout her entire military career.  Under such circumstances, resolution of all reasonable doubt shall be in the appellant's favor.  Consequently, the Board concludes that service connection for bilateral shin splints is warranted. 


ORDER

Service connection for bilateral shin splints is granted. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issues of entitlement to service connection for residuals of viral meningitis and a compensable rating for the service-connected herpes.

First, in July 2010 the Board remanded the issue of entitlement to service connection for residuals of viral meningitis for the Veteran to be scheduled for a VA examination as directed in the May 2008 Board remand.  It was noted that while a Compensation and Pension exam inquiry form printed in December 2009 showed that an examination of the brain and spinal cord had been requested on May 30, 2009, it also showed that it was cancelled by MAS for some unexplained reason.  Therefore, in July 2010 the Board directed that upon remand the RO should schedule the appellant for a new examination to determine the nature and etiology of any residuals of meningitis.  It is noted that the Veteran failed to report to an October 2010 VA examination; however, the Board finds that a remand is once again warranted for two reasons.  First, the Veteran was not notified by the either the May 2008 or July 2010 Board remands or any RO letters that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.  In addition, the Board notes that examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.   Secondly, the RO did not indicate if and when the Veteran was informed of the VA examination.  Thus, the Veteran should be scheduled for a new VA examination to determine the residuals of viral meningitis and the Veteran should be notified of the criteria of 38 C.F.R. § 3.655 and that if the Veteran fails to show to the VA examination then all steps taken to notify the Veteran must be documented. 

In July 2010 the Board granted the Veteran service connection for herpes and a July 2010 RO rating decision assigned the Veteran a noncompensable rating effective March 31, 2005.  The Veteran then filed a Notice of Disagreement (NOD) in September 2010 on the initial rating.  However, the Veteran has not been furnished a Statement of the Case (SOC) that addresses the issue of a compensable rating for the service-connected herpes.  Consequently, the Board must remand to the RO to furnish an SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Prior to any VA examination all outstanding pertinent treatment records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination in order to determine the nature and etiology of any residuals of meningitis.  It is imperative that the claims file, including a copy of the May 2008 remand, July 2010 remand, and this remand, be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported. 

The RO should notify the Veteran that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.  In addition, the Board notes that examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.  If the Veteran fails to report to the VA examination then the RO must document all steps taken to notify the Veteran of this VA examination. 

After reviewing the claims file and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that the veteran has any current residuals of meningitis related to service.   All opinions and conclusions expressed must be supported by a complete rationale in a report.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate. 

2.  The RO shall furnish the Veteran and her representative a Statement of the Case that addresses the issue of entitlement to an initial compensable rating for the service-connected herpes.  The RO shall return this issue to the Board only if the Veteran files a timely substantive appeal.

3.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  The RO will then readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


